Per Curiam. The Petitioners, Monty Scott, Bob Wheeler, Bill Goodwin, Eric Jackson, and Bill Walmsley, individually and on behalf of the Committee Against Amendment 8, brought this original action. They challenge the certification made by the Secretary of State with respect to the sufficiency of the number of signatures of registered voters needed to place proposed Amendment 8 to the Arkansas Constitution on the ballot in the coming general election. See Ark. Const, amend. 7. We appointed the Honorable Jack Lessenberry as master to ascertain the facts in the dispute. Judge Lessenberry filed his report in a timely manner.  We need consider the petition no further, as proposed amendment 8 was, on October 21, 1996, held by this Court to be improper, on other grounds, for inclusion on the ballot. Our opinion to that effect was rendered in response to an original action brought by these same Petitioners against the Secretary of State in case number 96-1078.  Diane Bray intervened in this action and moved to disqualify the Friday Law Firm from its representation of the Petitioners on the ground of conflict of interests. That issue has become moot as a result of our action in case number 96-1078. Original action dismissed. Special Justice JOHN C. LESSEL joins in this opinion. Dudley, J., not participating.